Per Curiam.

Section 51-c of the Multiple Dwelling Law, section- D26-3.6 of the Administrative Code of the City of New York, and Rules and Regulations of New York City Agencies (vol. I, p. 154) as well as the explicit provision of the lease between the parties, collaboratively raise to tile proportions of a substantial obligation of the tenancy, tenant’s duty to deliver to landlord, on demand, a duplicate key to the former’s privately installed lock on the entrance door to his apartment. Tenant’s conceded breach of this substantial obligation mandates reversal. Final judgment reversed and, in accordance with the stipulation of the parties, final judgment is granted petitioner, without costs, and issuance of the warrant permanently stayed, if within 10 days after service of a copy of the order to be entered herein, respondent furnish petitioner a duplicate key to the privately installed lock on the entrance door to his apartment.